        Case 1:20-cv-00053-SPW-TJC Document 17 Filed 07/10/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


LISA SIDES, et al.,                              CV 20-53-BLG-SPW-TJC

                     Plaintiffs,
                                                  ORDER
vs.

GLOBAL TRAVEL ALLIANCE,
INC.,

                     Defendant.

        Defendant has filed an unopposed motion for extension of time to respond to

Plaintiff’s third amended complaint. (Docs. 11, 16.) Good cause appearing,

        IT IS HEREBY ORDERED that Defendant shall file its response by July 24,

2020.

        IT IS ORDERED.

        DATED this 10th day of July, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
